        Case 7:18-cv-00023-KMK Document 70 Filed 10/05/20 Page 1 of 2
         Case 7:18-cv-00023-KMK Document 69 Filed 10/05/20 Page 1 of 2
                                                  .n
                                                   i
                                                     ~
                                                             l
                                      !   f   i
                                                   •         t""



                                     Michael Ranis, Esq.
                              Co-Lab Goshen, 45 St. John Street
                                   Goshen, New York 10924
                              (914) 584-6445; mranislaw@gmail.com

                                                                   October 5, 2020

ViaECF

Honorable Kenneth M. Karas
United States District Court
Southern District of the State of New York
300 Quarropas Street
White Plains, NY 10601


               Re: Lafontant v. Mid-Hudson Forensic Psychiatric Center, et al., No. 18-cv-
               00023 {KMK) (PED)
Dear Judge Karas:

       I write on behalf of plaintiff Antoinette Lafontant in the above-referenced case, only to
provide some brief information about an issue raised by defendants in its letter of October 2.

         Plaintiff Lafontant seeks the testimony of Ms. Greenwood because there has been
disputed testimony about Ms. Lafontant's complaints in early June 2020. Ms. Lafontant has
testified to a different version of events than defendant Mr. Neale has done in his testimony
about how he learned of plaintiff's complaints. Those discrepancies are relevant to the liability
of Mr. Neale as an individual defendant, and they have differing testimony as to the role and
presence of Ms. Greenwood. Defendant is correct that Ms. Hendrickson also had a different
recollection, but she also had no recollection of being involved at all in the complaints confirmed
in the written complaint of early June about which Lafontant testified.

        Plaintiff informed defendants that she sought on September 2 Ms. Greenwood' s
deposition for later in the month, and requested address information for her, several weeks before
the end of discovery and shortly after the depositions of Mr. Neale and plaintiff. That was
repeated in the last week of discovery, but no progress was made in obtaining that address
information or a confirmation that defendant Mid-State had no authority to accept a subpoena for
this former employee.

        As to the zoom issues, a few have been difficult, others less so. Approximately five have
been smooth using the WebX technology needed by defendants, especially when conducted from
Mid-Hudson' s facility. Some have done well from home, and certainly plaintiff can arrange for
the witness to attend remotely in White Plains or Goshen.




                                                         1
        Case 7:18-cv-00023-KMK Document 70 Filed 10/05/20 Page 2 of 2
         Case 7:18-cv-00023-KMK Document 69 Filed 10/05/20 Page 2 of 2




      Defendants are correct that plaintiff does not seek Mr. Freebern' s testimony at this time ;
however, discipline imposed in 2015 may be relevant to claims against defendant Neale, who
was employed at that time as the top Chief supervising all of the SHTAs.

       Thank you for your consideration of this additional information that likely should have
been provided in the first instance.

    Plaintiff's application is granted. Discovery is extended   Respectfully submitted,
    for 30 days.
                                                                s/Michael Ranis
    So Ordered .   ,A J
   ~,~                        10/5/20                           Michael Ranis

cc: Matthew Lawson, Esq. (by ecf)
    Rebecca Culley, Esq. (by ecf)




                                                           2
